—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 12, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed by an employment agency and assigned to a temporary clerical position with a bank. The bank informed the employer on December 19, 1996 that it would no longer need claimant’s services because of his excessive absences from work. Claimant did not contact the employer concerning his dismissal and applied for unemployment insurance benefits on January 6, 1997. The employer repeatedly attempted to contact claimant and finally did so by telephone in February 1997. The employer offered claimant a position for which he was indisputably suited at an appropriate salary and claimant accepted. However, claimant never showed up for work on the appointed date, and never contacted the employer again. In our view, substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant was *828disqualified from receiving benefits because he was terminated from his assignment at the bank for misconduct and, furthermore, that claimant refused a suitable offer of employment without good cause (see, Matter of Wesley [Commissioner of Labor], 254 AD2d 593; Matter of Hahn [Hudacs], 206 AD2d 582). To the extent that claimant’s version of the events surrounding the end of his employment differed from that of the employer, this conflict presented a credibility issue for the Board to resolve (see, Matter ofRulka [Commissioner of Labor], 249 AD2d 876).
Mikoll, J. P., Crew III, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.